SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras begins commercial production at Santos Basin pre-salt Iracema Sul area Rio de Janeiro, October 14, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that platform Cidade de Mangaratiba went into operation today (10/14) at the Santos Basin pre-salt area of Iracema Sul, in Lula field, located on block BM-S-11. The start-up of the new platform was anticipated since the original expected start-up, as provided for in the 2014-2018 Business & Management Plan, had been scheduled for November 6 th , 2014. The platform Cidade de Mangaratiba is an FPSO (floating production storage and offloading) type unit and it was contracted in September 2011 from the Schahin-Modec consortium. The hull of the FPSO was converted at the Cosco shipyard, in Dalian, China and the integration of the process plant modules took place at the BrasFels shipyard in Angra do Reis, Rio de Janeiro. The platform, which is set up at a depth of 2,200 meters, some 240km off the coast, will have the capacity to process up to 150 thousand barrels of oil and 8 million m 3 of gas per day, in addition to storing 1.6 million barrels of oil. Well 4-RJS-647, the first to be connected to the FPSO, has a production potential of over 30 thousand barrels per day. The oil produced at the Iracema Sul area is of high quality and of medium density (30º API) and will be transported by shuttle tankers. The Santos Basin Integrated Gas Distribution Network will distribute the portion of the gas that is not used for reinjection in the field. FPSO Cidade de Mangaratiba will be connected to eight production wells and eight injection ones over the coming months. Production is expected to peak in the first half of 2016. The estimated local content for the development of the Iracema Sul area is 42%, higher than the 30% minimum local content specified by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP) for block BM-S-11. The construction and integration of the platform’s modules in Brazil involved four construction sites in Rio de Janeiro – distributed across Itaguaí, Ilha do Fundão, Niterói, Angra dos Reis – as well as Bahia. Concession BM-S-11 is operated by Petrobras (65%), in partnership with BG E&P Brasil Ltda (25%) and Petrogal Brasil S.A. (10%). Technical specifications: Production capacity: 150 thousand barrels per day Natural gas treatment capacity: 8 million m 3 per day Storage capacity: 1.6 million barrels of oil Accommodation: 150 people Operating water depth: 2,200 meters SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 15, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
